Citation Nr: 1111147	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-30 729	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ankle disability claimed as the residuals of broken bones.

2.  Entitlement to service connection for "throat trouble".

3.  Entitlement to service connection for right leg cramps.

4.  Entitlement to service connection for left leg cramps.

5.  Entitlement to service connection for a psychiatric disorder.

6.  Entitlement to service connection for bilateral ear trouble.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for sinusitis also claimed as "nose trouble".  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from September 1980 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for bilateral ear trouble is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  There is no competent evidence of a current disability or persistent or recurrent symptoms of a left ankle disability, cramps of the left and right legs, throat trouble, headaches, and sinusitis.

2.  During service, the appellant did not complain of symptoms indicative of a psychiatric disorder.  Moreover, he did not receive any type of treatment for a mental disorder while he was on active duty.

3.  While the appellant has been diagnosed as suffering from major depression with psychotic traits, the medical evidence shows that acute stressors were traumatic events in his work performance, problems in his family nucleus, family and work dysfunction; long term stressors were the same with the addition of physical health problems.    


CONCLUSIONS OF LAW

1.  A left ankle disability, claimed as the residuals of broken bones, was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

2.  Throat trouble was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

3.  Cramps of the left leg were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

4.  Cramps of the right leg were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

5.  Headaches were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

6.  Sinusitis, also claimed as nose trouble, was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

7.  A psychiatric disorder was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that service connection be granted for a myriad of disabilities - to include a left ankle disability, throat trouble, cramps of the right and left legs, a psychiatric disorder, bilateral ear trouble, headaches, and sinusitis.  The RO has denied his request for benefits and he has appealed to the Board for review.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice which informs the appellant of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to notify as required by the VCAA by means of a February 2009 letter sent to the appellant.  The appellant was informed of the types of evidence required to substantiate the claim for service connection and of his, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Notice informing the appellant of how VA determines disability ratings and effective dates was also provided. 

The AOJ has also satisfied the duty to assist the appellant.  The record indicates that the appellant's VA medical records are of record.  Neither the appellant nor his representative has pointed to any outstanding medical evidence that should be obtained.  With respect to the appellant's service treatment records, the record shows that these reports have also been obtained and they too have been included in the claims folder for review.  With consideration of the facts set forth above, the Board is satisfied that all reasonable efforts to obtain and include the necessary medical records applicable to this case have been made.

The appellant has not been provided VA examinations, nor has an opinion been sought in conjunction with his claim.  VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  However, merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this instance, the VA outpatient treatment records do not show that the appellant has been treated for a left ankle disability, throat trouble, cramps of the left and right legs, headaches, or sinusitis.  In other words, the medical evidence presented does not confirm the presence of any of these disabilities, disorders, or conditions.  
At the time of discharge from active service, the appellant reported that he then had or had in the past experienced frequent or severe headache; ear, nose or throat trouble; sinusitis; cramps in his legs; broken bones; and trouble sleeping.  He further indicated that he was in good health and did not take any medications.  During service, the Veteran was treated for tonsillitis and allergic rhinitis in August 1983; a first degree sprain of the left ankle; and at various times for upper respiratory infections and viral syndrome.  Upon discharge examination, his nose, sinuses, mouth and throat, musculoskeletal and psychiatric systems were all clinically assessed as normal.  Post service VA treatment records dating from 2000 show that he denies respiratory symptoms, headaches, nasal discharge, sinus disease, joint pain, joint swelling, arthritis and mialgias.  He did report depression.  In September 2007, he denied a history of leg cramps or edema.  In April 2008, he was assessed as having foot pain, improved with Indocin use and was instructed to continue Indocin use with food and Zyloprim to avoid gouty attacks.  As the medical records and statements of the appellant do not show that he has a left ankle disability, a throat disability, cramps of the lower extremities, headaches or a sinus disability, or persistent/recurrent symptoms thereof, a VA examination with respect to these claimed disorders is not necessary pursuant to the duty to assist.   

Private records do however indicate that the appellant has been treated for a psychiatric disorder.  However, the evidence does not demonstrate that that disability may be associated with the appellant's service.  Instead, the records note that acute stressors are traumatic events in his work performance, problems in the family nucleus, and family and work dysfunction.  Long term stressors were the same but also included physical health problems.  There is no indication in the record that the psychiatric condition either began in or is related to service.  The service records do not show he had a psychiatric disorder in service.  It is significant that the disorder was not identified during service or shortly thereafter.  It was over twenty-plus years after the appellant was discharged from service that he even suggested that the claimed disorder might be related to service.  The appellant has not indicated why he feels a current psychiatric condition is related to service.  In light of these facts, the low threshold set in McLendon has not been met.  Examinations and medical nexus opinions, under the circumstances presented in this case, are not warranted.

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and VA has obtained, or attempted to obtain, all known documents that would substantiate the appellant's assertions.  The duty to assist has been satisfied.

As indicated, the appellant has asserted that he now suffers from a variety of disabilities, disorders, and conditions that were incurred during his military service many years ago.  The appellant has been asked to provide medical evidence showing treatment for these various conditions since he was discharged in 1983 but additional medical documents have not been forthcoming.  He has also been asked to provide additional medical evidence showing or suggesting that he now suffers from the claimed disorders.  The only medical evidence he has proffered has been a private medical examination record showing that the appellant has been treated for a psychiatric disorder.  He has not provided any medical evidence showing the existence of, nor has he indicated where he has received treatment for, a left ankle disability, throat trouble, right and left leg cramps, headaches, and sinusitis.  He has merely stated that he now suffers from the purported disorders and that they are related to service.  

Service connection on a direct basis may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the service member's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish. . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As noted previously, the claims folder does not contain an opinion by a medical provider that the appellant is now actually suffering from a disability or disorder that might be classified as a left ankle disability, throat trouble, left leg cramps, right leg cramps, headaches, or sinusitis (nose trouble).  Moreover, the psychiatric records, while confirming a diagnosis of severe major depression with psychotic traits, do not etiologically link the disability with the appellant's military service or any incidents therein.  Notwithstanding the lack of conclusive supporting medical evidence, the appellant, along with his accredited representative, has continued to assert that the appellant now suffers from these various disabilities, disorders, and conditions and that they are somehow related to service.  With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this instance, the only positive opinion, i.e., one that asserts that the appellant's is actually suffering from a left ankle disability, throat trouble, cramps of the right and left legs, a psychiatric disorder, headaches, and sinusitis, and that they were caused by or the result of the appellant's military service, provided is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the appellant's purported and claimed disabilities exists and that they are somehow related to his military service or incidents therein.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions, assertions, or insinuations.  The Board finds that the generalized statements provided by the claimant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed condition or disability or disorder that resulted from his military service many years ago.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this instance, the only opinion provided is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that he now suffers from various disabilities and that they are all related to his military service.  However, the medical evidence does not show that the appellant has the claimed disabilities, with the exception of the diagnosed psychiatric condition.  Moreover, the appellant has not reported persistent or recurrent symptoms as demonstrated by the VA medical records where he denied having relevant symptoms.  

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, between the appellant's release from active duty in 1983 until he applied for benefits, there are no medical records showing that the appellant received treatment for sinusitis/nose problems, a throat problem, a left ankle disability, right and left leg cramps, or headaches.  Moreover, there are no complaints or symptoms of a psychiatric disorder noted in service and the medical records pertaining to this disorder, which was diagnosed many years after service, do not indicate that it is or may be related to service.  The appellant, as a lay person, is not competent to provide an opinion as to the etiology of his psychiatric condition.  

In addition, although the appellant has asserted that he now suffers from all of these purported disabilities, disorders, and conditions, and that they are related to his military service, post-service medical treatment records, as discussed above, do not corroborate his assertions.  

Service connection may also be established by showing continuity of symptomatology, which requires a claimant to demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this case, the appellant reported that all of the conditions were incurred coincident to his service.  He does not explain what diseases or injuries he had in service that resulted in current disability nor does he indicate that there was a continuity of symptoms with respect to the claimed disorders.  

Moreover, even if the Board found that the appellant was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, his statements are not entitled to any probative value.  Moreover, the Board finds the lapse in time of many decades after discharge from service to the showing, or in this case, the not showing, of the purported disorders to be highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for a left ankle disability, throat trouble, cramps of the left and right legs, headaches, and sinusitis/nose trouble.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against a grant of service connection for the various claimed and purported disorders.


ORDER

1.  Entitlement to service connection for a left ankle disability claimed as the residuals of broken bones is denied.

2.  Entitlement to service connection for "throat trouble" is denied.

3.  Entitlement to service connection for right leg cramps is denied.

4.  Entitlement to service connection for left leg cramps is denied.

5.  Entitlement to service connection for a psychiatric disorder is denied.

6.  Entitlement to service connection for headaches is denied.

7.  Entitlement to service connection for sinusitis also claimed as "nose trouble" is denied.  


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim involving the ears. The appellant has come before the VA asking that service connection for bilateral ear trouble be granted.  The appellant has asserted that he now suffers from some type of hearing/ear problem, and that this condition began while he was on active duty.  

The service medical treatment records indicate that when the appellant enlisted in 1980, the appellant's hearing was checked.  This occurred in September 1980.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
5
15
10
10
10

When the appellant was discharged from the US Army, another audiological examination was performed.  This occurred in July 1983.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
45
LEFT
10
15
15
10
10

A comparison between the two test results suggests that during the three years the appellant was on active duty, the appellant's hearing acuity may have been affected.  However, it is unclear from those records whether that impediment was acute or chronic/permanent in nature.

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  However, merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service connected disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this instance, the service treatment records suggest that the appellant had some type of hearing impairment, either acute or permanent, while in service.  The appellant has asserted that he now suffers from some type of hearing condition that he believes began while he was on active duty.  An audiology examination has not been performed by the VA.  As such, in accordance with McClendon and the VA's duty to assist, the claim will be remanded for the purpose of obtaining a VA audiological examination along with an etiological opinion.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from May 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder relevant VA medical records dating from May 2008.  If no such records exist, that should be documented in the claims folder.  

2.  The RO/AMC should schedule the appellant for a VA audiological examination in order to determine whether the appellant now suffers from bilateral hearing loss.  The complete claims folder and this remand are to be made available to the examiner before the examination, and the examiner must indicate that he or she has reviewed the claims folder.  

The examiner is asked to express an opinion concerning whether the appellant suffers from bilateral hearing loss, or hearing loss of just one ear, and the etiology of the claimed disorder.  The examiner is asked to state whether it is at least as likely as not that any such disorder is related to any in-service disease or injury or to service noise exposure.  The examiner should discuss whether current hearing loss is related to hearing loss that the appellant suffered from while he was on active duty.  

It would be helpful if the examiner would use the following language, as may be appropriate: ""more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the requisite report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the claim. If the benefits sought on appeal remain denied, the appellant, along with his accredited representative, should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


